Citation Nr: 1027506	
Decision Date: 07/22/10    Archive Date: 08/02/10

DOCKET NO.  07-28 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to a disability rating for service-connected 
Hepatitis C in excess of 10 percent prior to July 7, 2008, and in 
excess of 40 percent thereafter.  

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel




INTRODUCTION

The Veteran had active service from August 1973 to August 1976.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California, which granted service connection for hepatitis C and 
assigned an initial disability evaluation of 10 percent, 
effective from the date of the claim.  In a May 2010, rating 
decision, t rating was increased to 40 percent, effective July 
2008.  A Veteran is presumed to be seeking the maximum benefit 
allowed by law and regulation, and a claim remains in controversy 
where less than the maximum benefit is awarded.  AB v. Brown, 6 
Vet. App. 35, 38 (1993).  Therefore, this appeal continues.

The Veteran presented testimony before a Decision Review Officer 
(DRO) at the RO in September 2004.  A transcript of that hearing 
is associated with the claims folder.  In his Substantive Appeal, 
the Veteran indicated that he desired a hearing before the Board.  
He later indicated that he would prefer a DRO hearing, which was 
undertaken by telephone in November 2007.  The DRO's notes of 
that interview are associated with the claims folder.  

The case was previously before the Board in June 2009 and 
February 2010, and was remanded each time for additional 
development.  The Board is satisfied that there has been 
substantial compliance with the remand directives and the Board 
may proceed with review of the issues decided herein.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

The issue of entitlement to TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  Prior to July 7, 2008, the Veteran's hepatitis C was 
manifested by serologic evidence of hepatitis C with fatigue, 
malaise, and arthralgia.

2.  Prior to July 2009, the Veteran's hepatitis C was not 
manifested by substantial weight loss or incapacitating episodes 
having a total duration of at least 6 weeks during the prior 12-
month period.

3.  From July 22, 2009, the Veteran's hepatitis C has been 
manifested by incapacitating episodes having a total duration of 
at least 6 weeks during the past 12-month period, but not 
occurring constantly.  


CONCLUSIONS OF LAW

1.	Prior to July 7, 2008, the criteria for a rating in excess of 
10 percent for hepatitis C are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.114, Diagnostic Code 
7354 (2009).

2.	Prior to July 22, 2009, the criteria for a rating in excess of 
40 percent for hepatitis C are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.114, Diagnostic Code 
7354 (2009).

3.	From July 22, 2009, the criteria for a rating of 60 percent, 
but no higher, for hepatitis C are met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.114, Diagnostic Code 
7354 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In cases where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service connection claim has been more than 
substantiated, it has been proven, thereby rendering 38 U.S.C.A. 
§ 5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled.  Dingess, 19 Vet. 
App. at 473; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The 
appellant bears the burden of demonstrating any prejudice from 
defective notice with respect to the downstream elements.  
Goodwin v. Peake, 22 Vet. App. 128 (2008).  That burden has not 
been met in this case.  

Nevertheless, the record reflects that the appellant was provided 
a meaningful opportunity to participate effectively in the 
processing of his claim such that any notice error did not affect 
the essential fairness of the adjudication now on appeal.  The 
appellant was notified that his claim was awarded with an 
effective date of June 17, 2003, the date of his claim, and an 
initial 10 percent rating was assigned.  He was provided notice 
how to appeal that decision, and he did so.  He was provided a 
statement of the case that advised him of the applicable law and 
criteria required for a higher rating and he demonstrated his 
actual knowledge of what was required to substantiate a higher 
rating in his argument included on his Substantive Appeal.  
Although he was not provided pre-adjudicatory notice that he 
would be assigned an effective date in accordance with the facts 
found as required by Dingess, he was assigned the date of the 
claim as an effective date, the earliest permitted by law.  
38 U.S.C.A. § 5110(a).  

Moreover, the record shows that the appellant was represented by 
a state service organization and its counsel throughout the 
adjudication of the claims.  Overton v. Nicholson, 20 Vet. App. 
427 (2006).  

Thus, based on the record as a whole, the Board finds that a 
reasonable person would have understood from the information that 
VA provided to the appellant what was necessary to substantiate 
his claim, and as such, that he had a meaningful opportunity to 
participate in the adjudication of his claim such that the 
essential fairness of the adjudication was not affected.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other 
grounds sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009).  

VA has obtained service treatment records, afforded the appellant 
physical examinations, obtained medical opinions as to the 
etiology and severity of disabilities, and afforded the appellant 
the opportunity to give testimony.  All known and available 
records relevant to the issues on appeal have been obtained and 
associated with the appellant's claims file; and the appellant 
has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.

Increased Rating for Hepatitis C

The Veteran is seeking an increased disability rating for 
service-connected hepatitis C.  Service connection was granted in 
June 2006, and an initial evaluation of 10 percent was assigned, 
effective from the date of the claim.  The disability rating was 
later increased to 40 percent, effective July 2008.  The Veteran 
contends that his symptoms warrant a higher rating.  
Specifically, he reports that he experiences near constant 
fatigue, arthralgia, nausea, and malaise which are debilitating 
and have affected him for years.  He asserts that he is only able 
to work 4 to 5 hours per day due to his symptoms.  

Disability ratings are based upon VA's Schedule for Rating 
Disabilities as set forth in 38 C.F.R. Part 4.  The percentage 
ratings represent as far as can practicably be determined the 
average impairment in earning capacity in civil occupations.  
38 U.S.C.A. § 1155.  The disability must be viewed in relation to 
its history.  38 C.F.R. § 4.1.  A higher evaluation shall be 
assigned where the disability picture more nearly approximates 
the criteria for the next higher evaluation.  38 C.F.R. § 4.7.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  Where there is a question as 
to which of two evaluations shall be applied, the higher rating 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the present 
level of disability is of primary importance.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  However, separate ratings can be 
assigned for separate periods of time based on facts found.  
Fenderson v. West, 12 Vet. App. 119 (1999). 

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with all 
reasonable doubt to be resolved in favor of the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When there is a question 
as to which of two disability evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
presented more nearly approximates the criteria for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Hepatitis C is rated under 38 C.F.R. § § 4.114, Diagnostic Code 
(DC) 7354.  Under this DC, a 10 percent evaluation is warranted 
where the condition is productive of intermittent fatigue, 
malaise, and anorexia, or incapacitating episodes (with symptoms 
such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a total duration of at 
least one week, but less than two weeks, during the past 12-month 
period.  A 20 percent evaluation is warranted where there is 
daily fatigue, malaise, and anorexia (without weight loss or 
hepatomegaly), requiring dietary restriction or continuous 
medication, or incapacitating episodes (with symptoms such as 
fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and 
right upper quadrant pain) having a total duration of at least 
two weeks, but less than four weeks, during the past 12-month 
period.  A 40 percent evaluation contemplates hepatitis C 
manifested by daily fatigue, malaise, and anorexia, with minor 
weight loss and hepatomegaly, or incapacitating episodes (with 
symptoms such as fatigue malaise, nausea, vomiting, anorexia, 
arthralgia and right upper quadrant pain) having a total duration 
of at least 4 weeks, but less than 6 weeks, during the past 12-
month period.  The next higher rating of 60 percent is assigned 
for daily fatigue, malaise, and anorexia, with substantial weight 
loss (or other indication of malnutrition), and hepatomegaly, or 
incapacitating episodes with symptoms such as fatigue, malaise, 
nausea, vomiting, anorexia, arthralgia, and right upper quadrant 
pain) having a total duration of at least 6 weeks during the past 
12-month period, but not occurring constantly.  A 100 percent 
rating is assigned for near-constant debilitating symptoms (such 
as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and 
right upper quadrant pain).  38 C.F.R. § 4.114, Diagnostic Code 
7354.  An incapacitating episode is a period of acute signs and 
symptoms severe enough to require bed rest and treatment by a 
physician.  Id., Note 2.  

Factual Background

The record reflects that hepatitis C was first detected in August 
2003.  The Veteran presented with extreme fatigue, malaise, 
depression, and poor sleep.  These symptoms continued through 
August 2007 and were consistently noted to be "slowly 
improving."  In November 2006 and August 2007, the examiner 
noted that the viral load was negative to minimal.  

The Veteran was afforded a VA examination in October 2005, in 
which laboratory tests were positive for hepatitis C.  He 
reported that his condition was primarily manifested by 
arthralgia and near-constant, debilitating fatigue.  The Veteran 
did not report vomiting, anemia, or incapacitation.  On 
examination, he was well-nourished and his condition did not 
affect his body weight.  He had no abdominal pain, and there was 
no tenderness to palpation of the liver.  There were no signs of 
jaundice, and liver function was normal.  The Veteran had 
generalized muscle weakness, and strength was 3/5 in the upper 
and lower extremities.  

The claims file contains an August 2007 letter from a VA 
physician who states that he has treated the Veteran for chronic 
fatigue syndrome and constant joint pains for the past 4 years.  
He asserts that the Veteran is unable to work more than 4 to 5 
hours per day because of these medical conditions.  

VA treatment records reflect that the Veteran reported right 
upper quadrant pain on palpation in February 2008.  An abdominal 
ultrasound suggested possible hepatomegaly with fatty liver; 
however, the imaging was sub-optimal.  The Veteran had complaints 
of right upper quadrant pain in March 2008, which he described as 
"skin sensitivity" with underlying cramping.  He denied all 
abdominal symptoms, and he did not have decreased appetite.  

The Veteran was afforded a VA examination in October 2008.  He 
described easy fatigability and arthralgia which were daily and 
debilitating, but he stated that the condition did not affect his 
body weight.  The condition did not cause gastrointestinal 
disturbances, nausea, vomiting, loss of appetite, or jaundice.  
He reported occasional abdominal pain without distension, and he 
stated that his liver condition did not cause incapacitation.  On 
examination, there were no signs of jaundice, and the liver was 
palpable 1 cm below the costal margin.  

The claims file contains a December 2008 letter from a private 
physician, who opines that the Veteran's fatigue is due to 
hepatitis C.  He states that the Veteran will periodically need 
to be on bed rest due to the incapacitating nature of his fatigue 
and that these episodes of incapacitation will not be 
predictable.  

Pursuant to the Board's remand instructions, the Veteran was 
afforded a VA examination in July 2009.  The examiner reviewed 
the record and noted that hepatitis C was confirmed by serologic 
evidence, although the viral load was low.  The Veteran reported 
that he usually works as a waiter and has done temporary work for 
the Census Bureau, but he was unemployed at that time.  He stated 
that about ten days per month he is unable to get out of bed, but 
he is able to work outside the home the rest of the month.  There 
was no history of weight change, his appetite was good, and his 
diet was unrestricted.  The examiner noted that an ultrasound in 
July 2008 showed the liver to be 20 cm, and the diagnostic 
impression was hepatosplenomegaly with fatty liver.  Hepatomegaly 
with fatty infiltration was confirmed by a CT scan in July 2009.  
On examination, there was no jaundice but there was tenderness to 
palpation in the right upper quadrant.  The liver was palpable 
for a distance of 2 cm below the costal margin.  The examiner 
referred to medical literature which showed that patients with 
chronic hepatitis are most likely to complain of fatigue, even if 
there are no other symptoms.  As the Veteran did not appear to 
have any other condition associated with fatigue, he opined that 
fatigue is mostly likely caused by hepatitis C.  

In an April 2010 addendum, the examiner stated that, since there 
is no other known cause for the Veteran's hepatomegaly, it is as 
likely as not due to hepatitis C.  The examiner also clarified 
that the Veteran is not taking any medication for hepatitis C.  
With regard to the question of whether the Veteran suffers any 
incapacitating episodes, the VA examiner wrote, "In any chronic 
condition, often day to day decisions, including degree of 
fatigue on a given day and how to manage it, is done by [the 
patient] and it is impractical and counterproductive to get 
doctors [sic] order."  He noted that the letter from the 
Veteran's treating physician stated that he was unable to work 
more than 4 to 5 hours per day.  

Analysis

Applying the rating criteria to the foregoing evidence, the Board 
concludes that a disability rating in excess of 10 percent for 
hepatitis C is not warranted prior to July 2008.  Although 
serologic evidence confirmed that hepatitis C was present, the 
viral load was noted to be minimal, and the Veteran's primary 
symptoms were fatigue, malaise, and arthralgia.  There was no 
evidence of weight loss, hepatomegaly, nausea, vomiting, 
anorexia, dietary restriction, continuous medication, or 
incapacitating episodes to warrant a higher rating.  The Board 
acknowledges the August 2007 letter from the Veteran's physician 
which reported that he was unable to work more than 4 to 5 hours 
per day; however, the physician did not attribute this limitation 
to hepatitis but rather to chronic fatigue syndrome and joint 
pain.  The letter does not state that the Veteran experienced 
incapacitating episodes at that time, and the symptoms described 
are otherwise consistent with a 10 percent disability rating.  

The rating was increased to 40 percent effective from July 7, 
2008.  During the July 2009 VA examination, it was determined 
that the Veteran is incapacitated and unable to get out of bed 
because of his hepatitis C for 10 days each month.  Although the 
record does not show that he sought treatment for10 days each 
month, both his private physician and the VA examiner confirmed 
that his illness produces regular episodes of incapacitation.  
The Veteran's reported incapacitating episodes total 
approximately 120 days per year.  The criteria for a 60 percent 
rating are met, effective July 22, 2009, the date of the VA 
examination.  There is evidence of incapacitating episodes having 
a total duration of at least 6 weeks during the past 12-month 
period, but not occurring constantly.  The evidence does not 
warrant a rating in excess of 40 percent prior to July 22, 2009.  
Although he had daily fatigue, malaise, and hepatomegaly, there 
is no evidence that the Veteran experienced substantial weight 
loss or incapacitating episodes totaling 6 weeks during the 
previous 12-month period, as required for a higher rating. 

The Board acknowledges that incapacitation was first noted in the 
December 2008 letter from the Veteran's private physician.  
However, the doctor did not at that time describe the frequency 
and duration of the incapacitation.  Furthermore, he stated that 
he had examined the Veteran for the first time that day.  Thus, 
although the letter is evidence that incapacitating episodes 
occur, it is not sufficient to establish that the total duration 
of those episodes meets the criteria for a higher rating.  

In summary, the Board finds that a rating in excess of 10 percent 
for hepatitis C is not warranted prior to July 7, 2008.  From 
July 7, 2008 to July 22, 2009, a 40 percent rating is 
appropriate, and after July 22, 2009, the criteria for a 60 
percent rating are met.  In reaching this determination, the 
benefit-of-the-doubt rule has been applied.  38 U.S.C. § 5107(b); 
see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


Extraschedular Ratings

The Veteran contends that his occupational activities are limited 
by severe fatigue associated with his hepatitis C disability.  As 
such, the Board must adjudicate the issue of whether referral for 
an extraschedular rating is warranted.  See Barringer v. Peake, 
22 Vet. App. 242 (2008).  

The record does not establish that the rating criteria are 
inadequate for rating any of his disability.  The competent 
medical evidence of record shows that the Veteran's hepatitis C 
is primarily manifested by fatigue and malaise, right upper 
quadrant pain, and hepatomegaly, which prohibit him from working 
more than 4 to 5 hours per day and which cause him to be unable 
to work up to 10 days per month.  The applicable DC used to rate 
his disability provides for ratings based on such symptoms and 
specifically addresses incapacitating episodes.  See 38 C.F.R. 
§ 4.114, DC 7354.  The effects of the Veteran's disability have 
been fully considered and are contemplated in the rating 
schedule; hence, referral for consideration of an extraschedular 
rating is 
not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).  


ORDER

Prior to July 2008, a disability rating in excess of 10 percent 
for hepatitis C is denied.

Prior to July 2009, a disability rating in excess of 40 percent 
for hepatitis C is denied.

From July 2009, a disability rating of 60 percent, but no higher, 
for hepatitis C is granted, subject to controlling regulations 
governing the payment of monetary awards.


REMAND

TDIU is an element of all appeals of an initial or increased 
rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is 
granted where a Veteran's service connected disabilities are 
rated less than total, but they prevent him from obtaining or 
maintaining all gainful employment for which his education and 
occupational experience would otherwise qualify him.  38 C.F.R. § 
4.16.

Where a veteran: (1) submits evidence of a medical disability; 
(2) makes a claim for the highest rating possible; and (3) 
submits evidence of unemployability, the requirement in 38 C.F.R. 
§ 3.155(a) that an informal claim "identify the benefit sought" 
has been satisfied and VA must consider whether the veteran is 
entitled to a total rating for compensation purposes based on 
individual unemployability (TDIU).  Roberson v. Principi, 251 
F.3d 1378 (Fed. Cir. 2001).  In this case the veteran has 
satisfied each of these requirements.  During the September 2009 
examination, the Veteran reported that he was unemployed, and he 
implied that the unemployment was attributable to fatigue 
associated with his hepatitis C disability.

In a claim for TDIU, the duty to assist requires that VA obtain 
an examination which includes an opinion on what effect the 
appellant's service-connected disability has on his ability to 
work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  The most 
recent examiner recorded the Veteran's reports but did not 
provide an opinion as to whether the symptoms of his hepatitis C 
precluded gainful employment.  Therefore, a remand is required. 

VA regulations allow for the assignment of a TDIU rating when a 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, and the 
veteran has certain combinations of ratings for service-connected 
disabilities.  If there is only one such disability, that 
disability must be ratable at 60 percent or more. If there are 
two or more disabilities, there must be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or more. 38 
C.F.R. § 4.16(a).

The Veteran's only service-connected disability is hepatitis C, 
rated as 60 percent, effective July 22, 2009.  Thus, he meets the 
percentage standards set forth in 38 C.F.R. § 4.16(a) effective 
that date.  He did not meet those standards prior to that date.  

VA policy is to grant a TDIU in all cases where service connected 
disabilities preclude gainful employment, regardless of the 
percentage evaluations.  38 C.F.R. § 4.16(b).  However, the Board 
is prohibited from assigning a TDIU on the basis of 38 C.F.R. § 
4.16(b) in the first instance without ensuring that the claim is 
referred to VA's Director of Compensation and Pension (C&P) for 
consideration of an extraschedular rating under 38 C.F.R. § 
4.16(b).  Bowling v. Principi, 15 Vet. App. 1 (2001). 

When the AMC/RO concludes development, TDIU, including schedular 
and extraschedular consideration, must be readjudicated as one 
claim. 

Accordingly, the case is REMANDED for the following action:

1.	Provide the Veteran and his representative 
appropriate notice with respect to the TDIU 
claim.

2.	Schedule the Veteran for appropriate VA 
examination(s) to determine the current level 
of severity of his service-connected 
hepatitis C disability.  The claims file must 
be made available to the examiner for review 
in conjunction with the examination.  Any 
indicated evaluations, studies, and tests 
deemed to be necessary by the examiner should 
be accomplished.

The examiner(s) should describe the effects, 
if any, of the service-connected hepatitis C 
on the Veteran's ability to work and provide 
an opinion as to whether it is at least as 
likely as not that the Veteran is unable to 
secure and follow a substantially gainful 
occupation by reason of his service-connected 
disability.

A complete rationale should be provided 
for all opinions expressed.

3.	If it is found that the Veteran's service-
connected hepatitis C precludes gainful 
employment, the AMC/RO should refer the case 
to VA's Director of C&P for consideration of 
entitlement to a TDIU under the provisions of 
38 C.F.R. § 4.16(b) for the period prior to 
July 22, 2009.

4.	Thereafter, readjudicate the issue of 
entitlement to TDIU, including schedular and 
extraschedular consideration.  If any benefit 
sought on appeal remains denied, the Veteran 
and his representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable period of time within 
which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) 
(2009).




 Department of Veterans Affairs


